DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      STEVIE D. WALLACE, JR.,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1885

                              [May 12, 2022]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Dan Vaughn, Judge; L.T. Case No.
312017CF001228AXXXXX.

   Melanie Malave, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.